Name: Council Regulation (EC) NoÃ 1135/2007 of 10 July 2007 amending Regulation (EC) NoÃ 2866/98 as regards the conversion rate to the euro for Cyprus
 Type: Regulation
 Subject Matter: monetary relations;  Europe;  monetary economics
 Date Published: nan

 2.10.2007 EN Official Journal of the European Union L 256/2 COUNCIL REGULATION (EC) No 1135/2007 of 10 July 2007 amending Regulation (EC) No 2866/98 as regards the conversion rate to the euro for Cyprus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 123(5) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Council Regulation (EC) No 2866/98 of 31 December 1998 on the conversion rates between the euro and the currencies of the Member States adopting the euro (2) determines the conversion rates as from 1 January 1999. (2) According to Article 4 of the 2003 Act of Accession, Cyprus is a Member State with a derogation as defined in Article 122 of the Treaty. (3) Pursuant to Council Decision 2007/503/EC of 10 July 2007 in accordance with Article 122(2) of the Treaty on the adoption by Cyprus of the single currency on 1 January 2008 (3), Cyprus fulfils the necessary conditions for the adoption of the single currency and the derogation of Cyprus is abrogated with effect from 1 January 2008. (4) The introduction of the euro in Cyprus requires the adoption of the conversion rate between the euro and the Cyprus pound. This conversion rate should be set at 0,585274 pound per 1 euro, which corresponds to the current central rate of the pound in the exchange rate mechanism (ERM II). (5) Regulation (EC) No 2866/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2866/98, the following line shall be inserted between the conversion rates applicable to the Italian lira and the Luxembourg franc: = 0,585274 Cyprus pounds. Article 2 This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ C 160, 13.7.2007, p. 1. (2) OJ L 359, 31.12.1998, p. 1. Regulation as last amended by Regulation (EC) No 1086/2006 (OJ L 195, 15.7.2006, p. 1). (3) OJ L 186, 18.7.2007, p. 29.